Citation Nr: 9913687	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral knee disability and a 
gastrointestinal disability.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal. 


REMAND

The veteran contends that he has a bilateral knee disability, 
which was first manifested during his period of active 
service.  Service medical records dated in January 1997 show 
that the veteran was treated for pain in the left knee with 
prolonged periods of standing and stair climbing.  The 
diagnosis was patellofemoral syndrome.  Subsequent treatment 
in February 1997 revealed an assessment of patellofemoral 
syndrome, which was resolving.

The veteran underwent a VA examination in May 1997.  At that 
time, the veteran reported pain in both knees.  X-rays were 
within normal limits.  Following the examination, the 
examiner concluded that he could find no evidence of organic 
pathology to explain the veteran's symptoms.  VA outpatient 
treatment records dated from October 1997 to May 1998 show 
that the veteran continued to experience bilateral knee pain. 

The veteran also contends that he has a gastrointestinal 
disability, which was first manifested during his period of 
active service.  Service medical records show that the 
veteran was treated on several occasions for gastrointestinal 
complaints, diagnosed as gastroenteritis.  Subsequent to 
service, the veteran underwent a VA examination in March 
1997.  The examiner provided a diagnosis of epigastric pain, 
etiology unknown.  VA outpatient treatment records dated from 
October 1997 to May 1998 show that the veteran reported 
abdominal pain, bloating, burning and occasional diarrhea.  
An upper gastrointestinal series report, dated in December 
199,7 provides an impression of thickening of the gastric 
folds and small erosions involving the gastric mucosa.  The 
report also indicates that there could even be a couple of 
small ulcers present along the body of the stomach.  A VA 
medical record dated in May 1998 shows a diagnosis of 
gastritis.  The veteran underwent a VA examination in May 
1998.  The diagnosis was history of peptic ulcer disease with 
positive H. pylori.

Based on this evidence the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records, which are not on 
record, to include current treatment 
records with regard to his bilateral knee 
disability and abdominal disability.  The 
RO should then obtain all records, which 
are not on file.  The RO should inform 
the veteran that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claim.

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the etiology, nature and severity of any 
bilateral knee disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
for review prior to conducting the 
examination.  In addition to x-rays, any 
other testing and studies deemed 
necessary should be accomplished.  If 
current knee disabilities are diagnosed, 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the veteran's bilateral knee 
disabilities are related to his military 
service.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  A VA examination by a 
gastroenterologist should be conducted in 
order to determine the nature and 
severity of any gastrointestinal 
disorder.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review 
prior to conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any gastrointestinal disorder 
diagnosed it related to the inservice 
complaints, symptoms, or findings.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.

If the benefits sought are not granted, the veteran should be 
furnished with a supplemental statement of the case and an 
opportunity to respond.  The case should thereafter be 
returned to the Board for further review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








